Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the papers filed on May 9, 2022. Claims 1-33 are currently pending. Claims 8 and 23 have been amended by  Applicants’ amendment filed on May 9, 2022. No claims were canceled or newly added.
Claims 1-8, 13-20 and 28-33 were previously withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions. The requirement for restriction of Groups I-III was previously made FINAL.
The examiner acknowledges receiving the Declaration under 37 C.F.R. § 1.132 executed by Dr. Yumiko Matsubara on May 6, 2022.
Therefore, claims 9-12 and 21-27 are currently under examination to which the following grounds of rejection are applicable.	
Applicant’s representative was contacted July 8, 2022 to amend claim 9 and to cancel claims 1-8, 12-20 and 28-33 to set forth the claims filed on May 9, 2022 in condition for allowance.
Authorization for the examiner’s amendment was given by Frank Occhiuti on July 11, 2022. Applicants requested rejoining of withdrawn claims directed to an allowable product.  
Claim 9 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-8 and 15-20, drawn to a method of producing a mesenchymal cell line derived from a vertebrate adipose tissue, and claims 13-14, drawn to a method for producing a mesodermal cell, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on June 22, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Authorization for the examiner’s amendment of rejoined claims 1-7, 13-20, 28 and 30-33  was given by Faustino Lichauco on July 12, 2022. 

Examiner’s amendment
Claims 1-33 are currently pending. 
Claims 8, 12 and 29 have been canceled . 
Claims 1-7, 13-20, 28 and 30-33  have been rejoined. 
Claims 1-7, 9-11, 13-28 and 30-33 have been rewritten as follows:

1.	A method for producing a mesenchymal cell line isolated  from a vertebrate adipose tissue, comprising the following steps (A) and (B):
(A) obtaining a large number of mature by isolating a piece of subcutaneous vertebrate adipose tissue, digesting said adipose tissue to obtain a cell suspension, precipitating by centrifugation the cell suspension and thereby causing mature adipocytes to float in the supernatant, and culturing the digested pellet comprising stromal vascular cells obtained from vertebrate adipose tissue for 10 days in adipocyte differentiation medium; and
(B) inducing dedifferentiation of the mature adipocyte obtained in step (A) to obtain a mesenchymal cell line isolated from the vertebrate adipose tissue, wherein the mesenchymal cell line has a differentiation inducing efficiency into a mesodermal cell which is 1.5 or more times more than that of a mesenchymal cell line obtained from a vertebrate adipose tissue obtained by inducing dedifferentiation of a mature adipocyte collected from a vertebrate adipose tissue.
2.	The method for producing a mesenchymal cell line isolated  from a vertebrate adipose tissue according to claim 1, wherein the cell population is a cell population obtained by removing the mature adipocyte from a cell population obtained by digesting the vertebrate adipose tissue with an enzyme capable of dispersing the vertebrate adipose tissue cells.
3.	The method for producing a mesenchymal cell line isolated from a vertebrate adipose tissue according to claim 2, wherein the cell population obtained by removing the mature adipocyte from the cell population obtained by digesting the vertebrate adipose tissue with an enzyme capable of dispersing the vertebrate adipose tissue cells is a cell population that is precipitated by centrifugation of a suspension comprising the cell population obtained by digesting the vertebrate adipose tissue with an enzyme capable of dispersing the vertebrate adipose tissue cells.
4.	The method for producing a mesenchymal cell line isolated from a vertebrate adipose tissue according to claim 1, wherein the step of obtaining the large number of mature adipocytes in step (A) is a step of culturing the cell population in basal medium for mesenchymal cell culture comprising one or more adipose cell differentiation inducing substances selected from the group consisting of dexamethasone, isobutylmethylxanthine, insulin, and serum.
5.	The method for producing a mesenchymal cell line isolated from a vertebrate adipose tissue according to claim 1, wherein inducing dedifferentiation of the mature adipocyte in step (B) includes 
6.	The method for producing a mesenchymal cell line isolated from a vertebrate adipose tissue according to claim 2, wherein the enzyme capable of dispersing the vertebrate adipose tissue cells is one or more enzymes selected from the group consisting of collagenase, trypsin, caseinase, clostripain, trypsin-EDTA, dispase, thermolysin, pronase, hyaluronidase, pancreatin, elastase, and papain.
7.	The method for producing a mesenchymal cell line isolated from a vertebrate adipose tissue according to claim 1, wherein the vertebrate is a mammal.

9.	A mesenchymal cell line obtained from vertebrate adipose tissue produced by a production method for producing a mesenchymal cell line obtained from vertebrate adipose tissue, the production method comprising the following steps (A) and (B):
(A) obtaining a large number of mature adipocytes by isolating a piece of subcutaneous vertebrate adipose tissue, digesting said adipose tissue to obtain a cell suspension, precipitating by centrifugation the cell suspension and thereby causing mature adipocytes to float in the supernatant, and culturing a digested pellet comprising stromal vascular cells obtained from vertebrate adipose tissue for 10 days in adipocyte differentiation medium; and
(B) inducing dedifferentiation of the mature adipocyte obtained in step (A) to obtain a mesenchymal cell line obtained from the vertebrate adipose tissue, wherein the mesenchymal cell line has a differentiation inducing efficiency into a mesodermal cell which is 1.5 or more times more than that of a mesenchymal cell line obtained from a vertebrate adipose tissue obtained by inducing dedifferentiation of a mature adipocyte collected from a vertebrate adipose tissue.
10.	The mesenchymal cell line obtained from a vertebrate adipose tissue according to claim 9, wherein the mesenchymal cell line has a differentiation potency into one or more selected from the group consisting of a megakaryocyte/platelet, an osteoblast, a cartilage, and an adipocyte.
11.	The mesenchymal cell line obtained from a vertebrate adipose tissue according to claim 9, wherein the mesenchymal cell line expresses one or more surface markers selected from the following surface marker group of mesenchymal cells, and does not express one or more surface markers selected from the following surface marker group of blood cells:
surface marker group of mesenchymal cells: CD73, CD90, CD105;
surface marker group of blood cells: CD11b, CD14, CD19, CD34, CD45, HLA-DR.

13.	The mesenchymal cell line obtained from a vertebrate adipose tissue according to claim 9, comprising a step of inducing differentiation of the mesenchymal cell line isolated from a vertebrate adipose tissue into a mesodermal cell, to thereby obtain a mesodermal cell.
14.	The mesenchymal cell line obtained from a vertebrate adipose tissue according to claim 13, wherein the mesodermal cell is a megakaryocyte/platelet, an osteoblast, a cartilage, or an adipocyte.
15.	The method for producing a mesenchymal cell line isolated from a vertebrate adipose tissue according to claim 2, wherein the step of obtaining the large number of mature adipocytes  in step (A) is a step of culturing the cell population in basal medium for mesenchymal cell culture comprising one or more adipose cell differentiation inducing substances selected from the group consisting of dexamethasone, isobutylmethylxanthine, insulin, and serum.
16.	The method for producing a mesenchymal cell line isolated from a vertebrate adipose tissue according to claim 3, wherein the step of obtaining large number of mature adipocytes in step (A) is a step of culturing the cell population in basal medium for mesenchymal cell culture comprising one or more adipose cell differentiation inducing substances selected from the group consisting of dexamethasone, isobutylmethylxanthine, insulin, and serum.
17.	The method for producing a mesenchymal cell line isolated from a vertebrate adipose tissue according to claim 2, wherein inducing dedifferentiation of the mature adipocyte in step (B) includes performing ceiling culture of the mature adipocyte.
18.	The method for producing a mesenchymal cell line isolated from a vertebrate adipose tissue according to claim 3, wherein inducing dedifferentiation of the mature adipocyte in step (B) includes performing ceiling culture of the mature adipocyte.
19.	The method for producing a mesenchymal cell line isolated from a vertebrate adipose tissue according to claim 4, wherein inducing dedifferentiation of the mature adipocyte in step (B) includes performing ceiling culture of the mature adipocyte.
20.	The method for producing a mesenchymal cell line isolated from a vertebrate adipose tissue according to claim 15, wherein inducing dedifferentiation of the mature adipocyte in step (B) includes performing ceiling culture of the mature adipocyte.
21.	The mesenchymal cell line obtained from a vertebrate adipose tissue according to claim 9, wherein the cell population is a cell population obtained by removing the mature adipocyte from a cell population obtained by digesting the vertebrate adipose tissue with an enzyme capable of dispersing the vertebrate adipose tissue cells.
22.	The mesenchymal cell line obtained from a vertebrate adipose tissue according to claim 21, wherein the cell population obtained by removing the mature adipocyte from the cell population obtained by digesting the vertebrate adipose tissue with an enzyme capable of dispersing the vertebrate adipose tissue cells is a cell population that 
23.	The mesenchymal cell line obtained from a vertebrate adipose tissue according to claim 9, wherein the adipocyte differentiation medium is basal medium for mesenchymal cell culture comprising one or more adipose cell differentiation inducing substances selected from the group consisting of dexamethasone, isobutylmethylxanthine, insulin, and serum.
24.	The mesenchymal cell line obtained from a vertebrate adipose tissue according to claim 9, wherein inducing dedifferentiation of the mature adipocyte in step (B) includes performing ceiling culture of the mature adipocyte.
25.	The mesenchymal cell line obtained from a vertebrate adipose tissue according to claim 21, wherein the enzyme capable of dispersing the vertebrate adipose tissue cells is one or more enzymes selected from the group consisting of collagenase, trypsin, caseinase, clostripain, trypsin-EDTA, dispase, thermolysin, pronase, hyaluronidase, pancreatin, elastase, and papain.
26.	The mesenchymal cell line obtained from a vertebrate adipose tissue according to claim 9, wherein the vertebrate is a mammal.
27.	The mesenchymal cell line obtained from a vertebrate adipose tissue according to claim 9, wherein the adipose tissue is a subcutaneous adipose tissue.
28.	The mesenchymal cell line obtained from a vertebrate adipose tissue according to claim 21, wherein the step of inducing differentiation of the cell population into a mature adipocyte in step (A) is a step of culturing the cell population in basal medium for mesenchymal cell culture comprising one or more adipose cell differentiation inducing substances selected from the group consisting of dexamethasone, isobutylmethylxanthine, insulin, and serum.

30.	The mesenchymal cell line obtained from a vertebrate adipose tissue according to claim 21, wherein inducing dedifferentiation of the mature adipocyte in step (B) includes performing ceiling culture of the mature adipocyte.
31.	The mesenchymal cell line obtained from a vertebrate adipose tissue according to claim 22, wherein inducing dedifferentiation of the mature adipocyte in step (B) includes performing ceiling culture of the mature adipocyte.
32.	The mesenchymal cell line obtained from a vertebrate adipose tissue according to claim 23, wherein inducing dedifferentiation of the mature adipocyte in step (B) includes performing ceiling culture of the mature adipocyte.
33.	The mesenchymal cell line obtained from a vertebrate adipose tissue  according to claim 28, wherein inducing dedifferentiation of the mature adipocyte in step (B) includes performing ceiling culture of the mature adipocyte.
Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
All claims are free of the prior art of record because, the totality of the prior art does not provide a substantial evidence to teach, suggest, or provide one of ordinary skill in the art a motivation to practice the claimed invention as currently claimed. The prior art of record does not teach or suggest the claimed product-by-process claims where the manufacturing process steps imparts distinctive structural characteristics to the final mesenchymal cell line as explained below. 
§102 Rejection based on  Peng et al.,
As Applicants concede, “the "digested pellet" used in step (A) is the cell population obtained by removing mature adipocytes from a cell population that was obtained by treating a vertebrate animal's adipose tissue with an enzyme that is capable of dispersing the vertebrate animal's adipose tissue.  An important feature of step (A) is that of inducing differentiation to obtain the mature adipocytes. Peng does not carry out this inducing step. It also turns out that mature adipocytes obtained through this process have an unexpected property: they are easy to dedifferentiate than the mature adipocytes used in Peng and the mature adipocytes used in the other cited references.” (pages 10-11 of Applicants’ remarks filed on 5/9/2022)
Moreover, Applicants have provided distinctive structural characteristics of the final mesenchymal cell line relative to Peng’s mesenchymal cell line at Tables 2 and 3 of the Matsubara Declaration. Tables 2 and 3 were submitted in Applicants’ response filed on 7/21/2021.  

    PNG
    media_image1.png
    547
    1101
    media_image1.png
    Greyscale


As Applicants states “As it can be seen from the results of Table 2 and Table 3, the cell line of the present invention, expression level of integrin alpha 11 is 5.4 fold that of ASC/MSC (corresponding to cell line of Peng), and 3.9 fold that of DFAT (corresponding to cell line of [0010] of Japanese Patent No. 5055611), and were significantly higher. Thus, it has been shown that the cell line of the present invention is likely to be a different cell line from the cell line of Peng, or the cell line of [0010] of Japanese Patent No. 5055611.” (page 12 of Applicants’ remarks filed on 7/21/2021).

§103 Rejection based on Matsubara as evidenced by Nakamura

As Applicants concede, “A difference between the initial process of Matsubara and step (A) of present claim 9 is that the cells to culture for inducing differentiation are "preadipocytes" in Matsubara rather than cells from a "digested pellet comprising stromal vascular cells
obtained from vertebrate adipose tissue" as recited in claim 9.” (page 16 of Applicants’ remarks filed on 5/9/2022) .
Additionally, Applicants concede, “ It can be seen from Table I that the mesenchymal cell line made according to the method of Matsubara, WO2014/208100 and the mesenchymal cell line made according to the present claims have differences that can be determined experimentally. In particular, cell lines made by the method of Matsubara tum out to have certain gene expression levels that differ markedly from those in cell lines made according to the claimed invention.” (page 17 of Applicants’ remarks filed on 7/21/2021).


    PNG
    media_image2.png
    396
    1146
    media_image2.png
    Greyscale


 “The results in the above Table I show that the expression levels of at least some
genes are different in the cell line in Matsubara et al. and the cell line of the present
invention. Thus, it has been shown that the cell line in Matsubara et al. and the cell line
of the present invention are apparently different cell lines.” (page 11 of Applicants’ remarks filed on 5/9/2022).
Withdrawn rejections
Claim Rejections - 35 USC § 112
In view of Applicants’ amendment of claim 9, the rejection of claims  9-12 and 21-27  under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 
Claim Rejections - 35 USC § 102
In view of Applicants’ amendment of claim 9, the rejection of Claims 9-12 and 21-27 under 35 U.S.C. 102(a)(1) as being anticipated by Peng et al., (January 2015; Biomed Research International, pp. 1-10 ; of record IDS filed on 6/06/2019) has been withdrawn. 
***
In view of Applicants’ amendment of claim 9, the rejection of Claims 9-12 and 21-27 under 35 U.S.C. 102(a)(2) as being anticipated by Prat  et al., (US Patent 8,835,165) for the same reasons stated at pages 10-12 of the final office action filed on February 24, 2021 . 
                                   Claim Rejections - 35 USC § 103 	In view of Applicants’ amendment of claim 9, the rejection of Claims 9-10,  12 and 21-27 under 35 U.S.C. 103(a) as being unpatentable over Matsubara et al., (WO 2014/208100; publication date December 31, 2014; Citations are from the National Stage U.S. Patent Pub. 2016/0177265. The National Stage is deemed an English language translation of the PCT)  as evidenced by Nakamura et al.,. (2014; Cell Stem Cell;  535–548,  of record IDS filed on 8/24/2018) has been withdrawn. 


References made of record in a PTO-892 Form to complete the record
Dalemans et al., US Pub.2017/0151284. Prior art of Dalemans et al., teaches a cellular suspension of living adult stromal cells (hASCs), e.g,  mesenchymal stromal cells (MSCs), extracted from the subdermal adipose tissue of healthy donors, where hASCs are isolated by digesting the adipose tissue with type I collagenase, followed by centrifugation. The cell pellet obtained is resuspended and lysed in erythrocyte lysis solution and centrifuged. The stromal vascular fraction, resulting from the cell pellet, is placed in cell culture containers in culture medium and antibiotics,  cultured, harvested and cryopreserved until use. Dalemans et al., does not teach culturing the digested pellet comprising stromal vascular cells obtained from vertebrate adipose tissue for 10 days in adipocyte differentiation medium


Conclusion

Claims 1-7,  9-11, 13-28 and 30-33 are allowable.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/Primary Examiner, Art Unit 1633